DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haviland (Haviland – US 2011/0186657 A1) in view of Nakagawaa et al. (Nakagawaa – US 2017/0160748 A1), Maibach (Maibach – DE 19722292), Diba (Diba – US 2014/0118553 A1) and Piccolo, III (Piccolo – US 2017/0084160 A1). The rejections in this instant application are based on the English translation of DE 19722292 publication by computer.

As to claim 1, Haviland discloses a fire suppression system comprising: 
an unmanned ground-based vehicle (Haviland: Abstract, [0031]-[0040], and FIG. 1 the unmanned vehicle mounted water cannon 110) for roadside fire management (Haviland: Abstract, [0031]-[0040], and FIG. 1 the unmanned vehicle mounted water cannon 110: robotic dust suppression using fluids, chemicals or water additives to apply to ore stockpiles, overburden waste stockpiles, haul roads, conveyors and broad acre areas of disturbed soil/dusty material); 
a fire suppressant tank (Haviland: [0004], [0019], [0052], [0065], and FIG. 3-4: It can also pull numerous fully charged hoses (either attached directly to the water monitor piping or acting as a mule dragging fully charged hoses for other fire fighter's in the brigade) and carry foam tanks between 50 to 100 gallon totes via external attachment in order to accomplish foam injection) for storing fire suppressant in the unmanned ground-based vehicle (Haviland: [0004], [0019], [0052], [0065], and FIG. 3-4);
at least one jet fluidly coupled to the tank for dispensing the suppressant (Haviland: Abstract, [0014]-[0015], [0018]-[0019], [0022]-[0023], [0027]-[0028], [0049], and FIG. 1-4: The unmanned vehicle mounted water cannon may include an hydraulic pump for taking energy from the hydraulic fluid circuit of the drive means to manoeuvre the nozzle relative to the body);
a data interface (Haviland: Abstract, [0011], [0018], [0052], and FIG. 1-4: Unmanned vehicle mounted water cannons can be pendant, automatically programmed or remotely controlled (wireless), or some combination thereof) in the unmanned ground-based vehicle for receiving control instructions data from a remote controller (Haviland: Abstract, [0011], [0018], and FIG. 1-4: Unmanned vehicle mounted water cannons can be pendant, automatically programmed or remotely controlled (wireless), or some combination thereof) and wherein, in use, the unmanned ground-based vehicle is configured for:
automatically spraying the fire suppressant from the at least one jet (Haviland: Abstract, [0010]-[0011], [0015], [0018], [0023], [0049], [0055], [0064], and FIG. 1-4:  The unmanned vehicle mounted water cannon 110 includes remote hydraulically controlled on/off engaged sprinkler system with spray nozzles capable of saturating rubberized tracks and the vehicle 110 itself with cooling sprays to enable the vehicle 110 to operate in close proximity to and around the fire zone. The self-cooling allows the vehicle to traverse through flame and into fire zones not previously attempted due to extreme radiant heat. The sprays are also very effective in self-cleaning the equipment during and after operational use) when the unmanned ground-based vehicle detects a fire (Haviland: [0023], [0063]-[0064], and FIG. 1 the video camera 170: Preferably the unmanned vehicle mounted water cannon further includes options of a camera and/or thermal monitoring means for monitoring direct heat, and transmission means for providing feedback to a user at the remote control. These monitoring means may be mounted to any desirable body location preferably the front, and behind a protective window, to permit adequate detection and appropriate signalling to the operator from any operating angle); and
receiving fire suppressant control instructions from the remote controller (Haviland: Abstract, [0010]-[0011], [0015], [0018], [0023], [0049], [0055], and FIG. 1-4:  The unmanned vehicle mounted water cannon 110 includes remote hydraulically controlled on/off engaged sprinkler system with spray nozzles capable of saturating rubberized tracks and the vehicle 110 itself with cooling sprays to enable the vehicle 110 to operate in close proximity to and around the fire zone. The self-cooling allows the vehicle to traverse through flame and into fire zones not previously attempted due to extreme radiant heat. The sprays are also very effective in self-cleaning the equipment during and after operational use).

Haviland does not explicitly disclose:
a maintenance machine operable to travel along a roadside to perform maintenance;
signage deployable by the unmanned ground-based vehicle to notify others of a proximate roadside maintenance, the signage changeable to notify others of a proximate fire condition when the proximate fire condition is detected;
autonomously trailing the maintenance machine; and
sending an alert to the maintenance machine via the data interface when detecting a fire.

However, it has been known in the art of vehicle control to implement a data interface in the unmanned ground-based vehicle for receiving control instructions data from a proximate maintenance machine; and autonomously leading or trailing the maintenance machine, as suggested by Nakagawaa, which discloses a data interface in the unmanned ground-based vehicle (Nakagawaa: [0036] and FIG. 1-2 the communication device 111: the remote control device 112 and the autonomously moving work vehicle 1 can be communicated with each other on radio, and communication devices 110 and 111 for the communication are provided respectively in the autonomously moving work vehicle 1 and the remote control device 112. The communication device 111 is configured integrally with the remote control device 112. For example, the communication means can be communicated with each other by wireless LAN such as WiFi) for receiving control instructions data (Nakagawaa: Abstract, [0021], [0034]-[0036], [0039], and FIG. 1-2: The remote control device 112 sets the traveling route R of the autonomously moving work vehicle 1, controls the autonomously moving work vehicle 1 remotely, supervises traveling state of the autonomously moving work vehicle 1 and operation state of the work machine, and stores work data. For example, by operating the remote control device 112, sudden stop, temporary stop, restart, speed change, change of engine rotation speed, vertical movement of the work machine, engagement and disengagement of the PTO clutch and the like of the autonomously moving work vehicle 1 can be operated) from a proximate maintenance machine (Nakagawaa: Abstract, [0021]-[0022], [0034]-[0036], and FIG. 1-2: The work vehicles are not limited to the tractors and may alternatively be combines or the like. The work machines are not limited to the rotary tilling devices and may alternatively be furrowers, mowers, rakes, seeding machines, fertilizing machines, wagons or the like), and
autonomously leading or trailing the proximate maintenance machine (Nakagawaa: Abstract, [0021]-[0022], [0034]-[0036], [0053]-[0056], and FIG. 1-4: In the case of the work of FIG. 3, the first work vehicle and the second work vehicle perform the same work and works twice width at once. In the case in which the first work vehicle and the second work vehicle are aligned longitudinally and perform different works as shown in FIG. 4, the control is performed the same as the above).
Therefore, in view of teachings by Haviland and Nakagawaa, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Havilland to include a data interface in the unmanned ground-based vehicle for receiving control instructions data from a proximate maintenance machine, and autonomously leading or trailing the proximate maintenance machine, as suggested by Nakagawaa. The motivation for this is to control operations of the unmanned vehicle from a proximate remote controller/vehicle.

The combination of Haviland and Nakagawaa does not explicitly disclose a maintenance machine operable to travel along a roadside to perform maintenance; and signage deployable by the unmanned ground-based vehicle to notify others of a proximate roadside maintenance, the signage changeable to notify others of a proximate fire condition when the proximate fire condition is detected.

However, it has been known in the art of vehicle control to implement disclose a maintenance machine operable to travel along a roadside to perform maintenance; and signage deployable by the unmanned ground-based vehicle to notify others of a proximate roadside maintenance, as suggested by Maibach, which suggest disclose a maintenance machine operable to travel along a roadside to perform maintenance (Maibach: Abstract, page 2 lines 3-19, pages 4 lines 4-28, and FIG. 1 the traffic devices 16-18: In order to couple the traffic devices 16, 18 at the intended distance to the work vehicle 14 in a self-propelled manner, its travel movements are recorded continuously by means of the position measuring system 30. This is done by measuring the steering angle and the wheel revolutions of the working vehicle 14 in chronologically successive cycles and, taking into account further vehicle-specific parameters such as wheelbase and tire diameter, be converted into an incremental change in position related to the previous cycle); and signage deployable by the unmanned ground-based vehicle to notify others of a proximate roadside maintenance (Maibach: Abstract, page 2 lines 3-19, pages 4 lines 4-28, and FIG. 1 the traffic devices 16-18: A work vehicle 14 located in the area of the workstation 12 is equipped for the remote control of traffic facilities, which are designed as a mobile shut-off board 16 and a mobile warning sign 18 and are moved in a staggered distance from the work vehicle 14. With the warning strip 18 arranged on the side strip 20 of the roadway 10, the road users approaching road vehicles 22 are to be forewarned in front of the work station 12, while the blocking board 16 shuts off the right-hand traffic lane 24 of the roadway 10 transversely and the road users to transfer to the left-hand lane 26 should cause).
Therefore, in view of teachings by Haviland, Nakagawaa, and Maibach, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Havilland and Nakagawaa to include a maintenance machine operable to travel along a roadside to perform maintenance; and signage deployable by the unmanned ground-based vehicle to notify others of a proximate roadside maintenance, as suggested by Maibach. The motivation for this is to inform users/drivers information regarding activities ahead.

The combination of Haviland, Nakagawaa, and Maibach does not explicitly disclose the signage changeable to notify others of a proximate fire condition when the proximate fire condition is detected.

However, it has been known in the art of providing information to users to implement the signage changeable to notify others of a proximate fire condition when the proximate fire condition is detected, as suggested by Diba, which discloses the signage changeable to notify others of a proximate fire condition when the proximate fire condition is detected (Diba: Abstract, [0117]-[0118], [0121]: The building fire alert module 120 may comprise a smoke sensor and may produce an audible signal to alert drivers to a nearby building fire, [0123], [0131], and FIG. 11: various messages appearing on the traffic display 10 (not shown) are shown for a variety of traffic conditions. The messages displayed are contemplated to address both emergency and non-emergency traffic advisory scenarios. FIG. 11A shows a Department of Homeland Security "all clear" message, which would be displayed at the conclusion of a security alert issued by the system. FIG. 11B shows a caution sign displayed at a pedestrian crossing. FIG. 11C shows an "Amber" missing child alert sign. FIG. 11D shows a non-emergency display, indicating the time, temperature and weather. FIG. 11E shows a fire hazard alert with instruction to avoid the area impacted by the fire. FIG. 11F shows a caution sign to be displayed when the road surface is slippery).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, and Diba, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Havilland, Nakagawaa and Maibach to include the signage changeable to notify others of a proximate fire condition when the proximate fire condition is detected, as suggested by Diba. The motivation for this is to inform users/drivers information regarding various activities.

While the combination of Haviland, Nakagawaa, Maibach, and Diba discloses an autonomous vehicle comprising a camera and/or thermal monitoring means for monitoring direct heat, and transmission means for providing feedback to a user at the remote control (Haviland: [0023], [0063]-[0064], and FIG. 1 the video camera 170: Preferably the unmanned vehicle mounted water cannon further includes options of a camera and/or thermal monitoring means for monitoring direct heat, and transmission means for providing feedback to a user at the remote control. These monitoring means may be mounted to any desirable body location preferably the front, and behind a protective window, to permit adequate detection and appropriate signalling to the operator from any operating angle), the combination of Haviland, Nakagawaa, Maibach, and Diba does not explicitly disclose the data interface sending an alert to the maintenance machine via the data interface when detecting a fire.
However, it has been known in the art of fire detection to implement the data interface sending an alert to the maintenance machine via the data interface when detecting a fire, as suggested by Piccolo, which discloses the data interface sending an alert to the maintenance machine via the data interface when detecting a fire (Piccolo: [0004], [0010], [0040], [0057], and FIG. 1: When a fire sensor detects heat and/or smoke, the fire sensor sends an alarm signal indicative of fire, such as a smoke level or an alarm state, to the monitoring system. In response, the monitoring system issues a general fire alarm signal and contacts emergency responders via an emergency telephone network (e.g. 911), for example).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, and Piccolo it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Haviland, Nakagawaa, Maibach, and Diba to include the data interface sending an alert to the maintenance machine via the data interface when detecting a fire, as suggested by Piccolo. The motivation for this is to inform a monitoring station a detected fire.

As to claim 3, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 further comprising the fire suppression system as claimed in claim 1, wherein the at least one jet is configured for creating a protective veil of fire suppressant around the unmanned vehicle (Haviland: [0031]-[0040], [0049], [0052], [0055], [0061], and FIG. 3-6: The unmanned vehicle mounted water cannon 110 includes remote hydraulically controlled on/off engaged sprinkler system with spray nozzles capable of saturating rubberized tracks and the vehicle 110 itself with cooling sprays to enable the vehicle 110 to operate in close proximity to and around the fire zone. The self-cooling allows the vehicle to traverse through flame and into fire zones not previously attempted due to extreme radiant heat. The sprays are also very effective in self-cleaning the equipment during and after operational use).

As to claim 4, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 further comprising the fire suppression system as claimed in claim 1, wherein the unmanned vehicle is configurable in a following mode wherein the unmanned vehicle follows the maintenance machine (Nakagawaa: Abstract, [0021], [0034]-[0036], [0039], and FIG. 1-2: The remote control device 112 sets the traveling route R of the autonomously moving work vehicle 1, controls the autonomously moving work vehicle 1 remotely, supervises traveling state of the autonomously moving work vehicle 1 and operation state of the work machine, and stores work data. For example, by operating the remote control device 112, sudden stop, temporary stop, restart, speed change, change of engine rotation speed, vertical movement of the work machine, engagement and disengagement of the PTO clutch and the like of the autonomously moving work vehicle 1 can be operated) and wherein, in the event of a fire, an operator may take over the control of the unmanned vehicle for firefighting (Haviland: Abstract, [0010]-[0011], [0018], [0023], [0052], [0063]-[0064], and FIG. 1-4: The incorporation of GPS and monitoring of both the machine's external operating temperature and thermal imaging of the fire that it is projecting fluids upon will send messages to guide the operator in the best practices at controlling the fire at hand. The interactive program will set nozzle flow control, water monitor angle and positioning, proximity of vehicle in relation to the fire both distance and approach. The program will tell the operator the best means to control the fire at hand and tell the vehicle to protect itself from radiant heat by reading the thermal temperature in and around the machine and in response thereto activate the machine's remote hydraulically activated sprinkler system to protect the machine as it operates in the extreme radiant heat generated by operating in close proximity to the fire. The operator's ability to monitor the vehicle's condition and compensate through self-protection of its rubberized tracks and its internal components will enable the track crawler to penetrate into the fire zone and accomplish tasks that were not possible with prior art devices. It is realized that this device does carry video and infrared remote visual display for the operator, but in areas of extreme smoke saturation GPS guidance along with thermal imaging will allow the operator to have forward looking capabilities. It will in essence observe the fire and operate independent of visual camera guidance in extreme conditions. The operator will know the task at hand and will know where the vehicle is in the area of operation and be able to act and react accordingly).

As to claim 5, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 further comprising the fire suppression system as claimed in claim 1, wherein the control instructions comprise instructions for controlling drive motors and steering of the unmanned vehicle (Haviland: [0004], [0026], [0056], and FIG. 3 the engaging drive means 130: the drive means may include hydraulic motors for taking energy from the fluid to drive the body. Preferably the drive means include a continuous track on each side of the body  and Nakagawaa: Abstract, [0021], [0034]-[0036], [0039], and FIG. 1-2: The remote control device 112 sets the traveling route R of the autonomously moving work vehicle 1, controls the autonomously moving work vehicle 1 remotely, supervises traveling state of the autonomously moving work vehicle 1 and operation state of the work machine, and stores work data. For example, by operating the remote control device 112, sudden stop, temporary stop, restart, speed change, change of engine rotation speed, vertical movement of the work machine, engagement and disengagement of the PTO clutch and the like of the autonomously moving work vehicle 1 can be operated).

As to claim 9, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 further comprising the fire suppression system as claimed in claim 1, wherein the unmanned vehicle further comprises a fire detection subsystem (Haviland: [0023], [0063]-[0064], and FIG. 1 the video camera 170: Preferably the unmanned vehicle mounted water cannon further includes options of a camera and/or thermal monitoring means for monitoring direct heat, and transmission means for providing feedback to a user at the remote control. These monitoring means may be mounted to any desirable body location preferably the front, and behind a protective window, to permit adequate detection and appropriate signalling to the operator from any operating angle).

As to claim 10, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 9 further comprising the fire suppression system as claimed in claim 9, wherein the fire detection subsystem is configured for detecting a fire by detecting infrared radiation (Haviland: [0023], [0063]-[0064], and FIG. 1 The video monitor 170 which comprises a wireless camera mounted in various locations atop the vehicle may transmit images back to the operator via normal video camera monitor, infrared, thermal imaging, GPS transponder. The camera is protected in a shrouded weather proof enclosure in the desired locations on the machine to offer full operator visual control for forward and reverse movements).

As to claim 12, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 9 further comprising the fire suppression system as claimed in claim 9, wherein the unmanned vehicle comprises a vision subsystem configured for transmitting image data via the data interface to the maintenance machine (Haviland: [0023], [0063]-[0064], and FIG. 1 The video monitor 170 which comprises a wireless camera mounted in various locations atop the vehicle may transmit images back to the operator via normal video camera monitor, infrared, thermal imaging, GPS transponder. The camera is protected in a shrouded weather proof enclosure in the desired locations on the machine to offer full operator visual control for forward and reverse movements).

As to claim 13, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 12 further comprising the fire suppression system as claimed in claim 12, wherein the vision subsystem comprises a thermal imaging camera (Haviland: [0023], [0063]-[0064], and FIG. 1 The video monitor 170 which comprises a wireless camera mounted in various locations atop the vehicle may transmit images back to the operator via normal video camera monitor, infrared, thermal imaging, GPS transponder. The camera is protected in a shrouded weather proof enclosure in the desired locations on the machine to offer full operator visual control for forward and reverse movements).

Claims 2, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haviland (Haviland – US 2011/0186657 A1) in view of Nakagawaa et al. (Nakagawaa – US 2017/0160748 A1), Maibach (Maibach – DE 19722292), Diba (Diba – US 2014/0118553 A1) and Piccolo, III (Piccolo – US 2017/0084160 A1) and further in view of Toeckes et al. (Toeckes – US 2010/0101401 A1).

As to claim 2, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 except for the claimed limitations of the fire suppression system as claimed in claim 1, further comprising a level sensor operably coupled to the fire suppressant tank for determining a level of fire suppressant within the tank and wherein the vehicle is further configured for transmitting the level via the data interface to the maintenance machine.
However, it has been known in the art of machine control to implement a level sensor operably coupled to the fire suppressant tank for determining a level of fire suppressant within the tank and wherein the vehicle is further configured for transmitting the level via the data interface to the maintenance machine, as suggested by Toeckes, which discloses a level sensor operably coupled to the fire suppressant tank (Toeckes: [0087]-[0088] and FIG. 1-4) for determining a level of fire suppressant within the tank (Toeckes: [0087]-[0088] and FIG. 1-4: the container assembly 36 also includes a fire extinguisher tank 122 for storing extinguishing agent, such as water for example. The extinguisher tank 122 preferably has inserted therein a fluid level sensor (not shown) for sensing the level of extinguishing agent in the extinguisher tank 122. In some embodiments, the fluid sensor produces an analog electrical output. Additionally or alternatively, the fluid sensor may produce a digital output. In the first embodiment, the fluid sensor is operable to connect and disconnect an electrical connection in accordance with the fluid level) and wherein the vehicle is further configured for transmitting the level via the data interface to the maintenance machine (Toeckes: [0087]-[0088], [0099], [0102]-[0105], FIG. 1-4 and FIG. 20-22: Block 186 (FIG. 21) directs the processing circuit 172 to determine whether the fluid level in the fire extinguisher tank 122 is low. The processing circuit 172 is preferably operable to receive as input an indication of the fluid level in the fire extinguisher tank 122 from the fluid level sensor (not shown), and to determine whether the fluid level is low. If the processing circuit 172 determines that the fluid level is low, then the processing circuit 172 is directed to execute block 188).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, Piccolo, and Toeckes it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Haviland, Nakagawaa, Maibach, Diba, and Piccolo to include a level sensor operably coupled to the fire suppressant tank for determining a level of fire suppressant within the tank and wherein the vehicle is further configured for transmitting the level via the data interface to the maintenance machine, as suggested by Toeckes. The motivation for this is to implement a level sensor for monitoring fluid level in order to control a machine corresponding to the fluid level.

As to claim 6, Haviland, Nakagawaa, Maibach, Diba, Piccolo, and Toeckes disclose the limitations of claim 1 further comprising the fire suppression system as claimed in claim 1, wherein the fire suppressant control instructions comprise instructions for controlling a volumetric flow rate of the fire suppressant (Toeckes: Abstract, [0021], [0058], [0110], [0112], [0119]-[0120], and FIG. 22: The controller may be operable to control the dispensing rate by controlling an output speed of a shuttle motor of the injector. The controller may be operable to start and stop operation of the shuttle motor).

As to claim 15, Haviland, Nakagawaa, Maibach, Diba, Piccolo, and Toeckes disclose the limitations of claim 9 further comprising the fire suppression system as claimed in claim 9, wherein the fire detection subsystem is configured for controlling at least one of volumetric flow rate (Toeckes: Abstract, [0021], [0058], [0110], [0112], [0119]-[0120], and FIG. 22: The controller may be operable to control the dispensing rate by controlling an output speed of a shuttle motor of the injector. The controller may be operable to start and stop operation of the shuttle motor) or elevation angle of the at least one jet (Haviland: Abstract, [0018], [0022]-[0023], and FIG. 3-6: The body, ground engaging means and mounting arm are arranged so that the cumulative effect of the weight distribution of the vehicle and the reaction force attributable to the fluid projected from the nozzle acts through the footprint of the ground engaging means particularly when the nozzle is projecting water or foam forward of the vehicle in a direction within the 180 degree arc in both the horizontal and vertical plane).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haviland (Haviland – US 2011/0186657 A1) in view of Nakagawaa et al. (Nakagawaa – US 2017/0160748 A1), Maibach (Maibach – DE 19722292), Diba (Diba – US 2014/0118553 A1) and Piccolo, III (Piccolo – US 2017/0084160 A1) and further in view of Malsam (Malsam – US 2016/0014982 A1).

As to claim 7, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 except for the claimed limitations of the fire suppression system as claimed in claim 1, wherein at least one jet is directional and wherein the fire suppressant control instructions comprise instructions for controlling an angle of the at least one jet.
However, it has been known in the art of fire detection to implement at least one jet is directional and wherein the fire suppressant control instructions comprise instructions for controlling an angle of the at least one jet, as suggested by Malsam, which discloses at least one jet is directional and wherein the fire suppressant control instructions comprise instructions for controlling an angle of the at least one jet (Malsam: [0024]: the nozzle controller 300 is configured to control an output water angle, trajectory, pressure, and/or flow capacity (e.g., measured in gallons per minute (GPM)) as a function of the irrigation system's location and/or position within the field to be irrigated).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, Piccolo, and Malsam it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Haviland, Nakagawaa, Maibach, Diba and Piccolo to include at least one jet is directional and wherein the fire suppressant control instructions comprise instructions for controlling an angle of the at least one jet, as suggested by Malsam. The motivation for this is to implement a known alternative type of nozzles for controlling operations of a spray system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haviland (Haviland – US 2011/0186657 A1) in view of Nakagawaa et al. (Nakagawaa – US 2017/0160748 A1), Maibach (Maibach – DE 19722292), Diba (Diba – US 2014/0118553 A1)  and Piccolo, III (Piccolo – US 2017/0084160 A1) and further in view of Thomas (Thomas – US 2009/0321094 A1).

As to claim 8, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 1 except for the claimed limitations of the fire suppression system as claimed in claim 1, wherein the at least one jet comprises a plurality of jets and wherein the fire suppressant control instructions control which of the plurality of jets spray fire suppressant.
However, it has been known in the art of fire control to implement the at least one jet comprises a plurality of jets and wherein the fire suppressant control instructions control which of the plurality of jets spray fire suppressant, as suggested by Thomas, which discloses the at least one jet comprises a plurality of jets (Thomas: [0096], [0105], and FIG. 2 the ejection nozzle(s): Actual placement of the barrier (925) will depend upon specific design parameters and the required fluid medium to foam source material ratio: as too, the number of and placement of the ejection nozzle(s) (919)) and wherein the fire suppressant control instructions control which of the plurality of jets spray fire suppressant (Thomas: [0042], [0056], [0096], [0102], [0104]-[0105], and FIG. 3).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, Piccolo and Thomas, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Haviland, Nakagawaa, Maibach, Diba and Piccolo to include the at least one jet comprises a plurality of jets and wherein the fire suppressant control instructions control which of the plurality of jets spray fire suppressant, as suggested by Thomas. The motivation for this is to implement a known alterative device for spraying fire suppression material using at least one jet.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haviland (Haviland – US 2011/0186657 A1) in view of Nakagawaa et al. (Nakagawaa – US 2017/0160748 A1), Maibach (Maibach – DE 19722292), Diba (Diba – US 2014/0118553 A1) and Piccolo, III (Piccolo – US 2017/0084160 A1) and further in view of Kundu et al. (Kundu – US 2017/0123671 A1).

As to claim 11, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 9 except for the claimed limitations of the fire suppression system as claimed in claim 9, wherein the fire detection subsystem comprises a thermometer.
However, it has been known in the art of fire detection to implement the fire detection subsystem comprises a thermometer, as suggested by Kundu, which discloses the fire detection subsystem comprises a thermometer (Kundu: [0029]: one or more of the sensor(s) 153 may detect a level of usage of processor 103 (i.e., CPU usage), an amount of data traffic (i.e., bandwidth) on the system bus 105 and/or I/O bus 113, an internal temperature of a housing that holds computer 101, an amount of reads/writes going to and from hard drive 133, whether or not a lock on a storage cabinet that holds the computer 101 is locked, movement of the computer 101 (e.g., motion detectors such as accelerometers that are able to detect that the hard drive 133 is being carried by a person, is in the middle of an earthquake, etc.), etc. Furthermore, sensor(s) 153 may be able to detect an environment surrounding the computer 101, including but not limited to the presence of a person standing near the computer (e.g., using heat sensors, carbon dioxide monitors, cameras, etc.), temperatures outside of a housing that holds the computer (e.g., thermometers that detect a fire in the room), etc.).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, Piccolo, and Kundu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Haviland, Nakagawaa, Maibach, Diba and Piccolo to include the fire detection subsystem comprises a thermometer, as suggested by Kundu. The motivation for this is to implement a known alternative type of sensor for detecting fire.

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haviland (Haviland – US 2011/0186657 A1) in view of Nakagawaa et al. (Nakagawaa – US 2017/0160748 A1), Maibach (Maibach – DE 19722292), Diba (Diba – US 2014/0118553 A1)  and Piccolo, III (Piccolo – US 2017/0084160 A1) and further in view of Hoffman (Hoffman – US 2009/0205845 A1).

As to claim 14, Haviland, Nakagawaa, Maibach, Diba, and Piccolo disclose the limitations of claim 9 further comprising the fire suppression system as claimed in claim 9, wherein the unmanned vehicle is configured for actuating the at least one jet in the direction of the fire (Haviland: Abstract, [0010]-[0011], [0015], [0018], [0023], [0049], [0055], [0064], and FIG. 1-4:  The unmanned vehicle mounted water cannon 110 includes remote hydraulically controlled on/off engaged sprinkler system with spray nozzles capable of saturating rubberized tracks and the vehicle 110 itself with cooling sprays to enable the vehicle 110 to operate in close proximity to and around the fire zone. The self-cooling allows the vehicle to traverse through flame and into fire zones not previously attempted due to extreme radiant heat. The sprays are also very effective in self-cleaning the equipment during and after operational use) except for the claimed limitations of wherein the fire detection subsystem is configured for sensing infrared radiation around the unmanned vehicle so as to be able to sense a direction of a fire with reference to the unmanned vehicle.
However, it has been known in the art of firefighting to implement the fire detection subsystem is configured for sensing infrared radiation around the unmanned vehicle so as to be able to sense a direction of a fire with reference to the unmanned vehicle, as suggested by Hoffman, which discloses the fire detection subsystem is configured for sensing infrared radiation around the unmanned vehicle so as to be able to sense a direction of a fire with reference to the unmanned vehicle (Hoffman: [0035]-[0038]: Infrared imaging information and maps may also be acquired, either directly from the UAV, the transport aircraft 12, satellite imagery, or even ground-based systems 110 as needed, [0042], [0044], [0046], and FIG. 2-3: the UAV can be in communication with, and remotely guided and controlled either by the transport aircraft 12, as illustrated in FIG. 4, or by a ground-based system 46, as illustrated in FIGS. 1 and 5. Either the transport aircraft 12 or the ground-based systems 22, 24 or 46 could be used to wirelessly control the speed, altitude, attitude, and maneuvering of the UAV and the eventual release of its fire extinguishing or retardant material).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, Piccolo and Hoffman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control of Haviland, Nakagawaa, Maibach, Diba and Piccolo to include the fire detection subsystem is configured for sensing infrared radiation around the unmanned vehicle so as to be able to sense a direction of a fire with reference to the unmanned vehicle, as suggested by Hoffman. The motivation for this is to determine location of a fire.

As to claim 16, Haviland, Nakagawaa, Maibach, Diba, Piccolo and Hoffman disclose the limitations of claim 9 further comprising the fire suppression system as claimed in claim 9, wherein the unmanned vehicle is configured for entering a fire following and suppression mode when the fire detection subsystem detects a fire (Haviland: [0023], [0063]-[0064], and FIG. 1 the video camera 170: Preferably the unmanned vehicle mounted water cannon further includes options of a camera and/or thermal monitoring means for monitoring direct heat, and transmission means for providing feedback to a user at the remote control. These monitoring means may be mounted to any desirable body location preferably the front, and behind a protective window, to permit adequate detection and appropriate signalling to the operator from any operating angle and Hoffman: [0009], [0025], [0028], [0034], [0037], [0041], [0044], and FIG. 1-3), wherein the unmanned vehicle is configured for following a detected fire whilst spraying fire suppressant from the at least one jet (Haviland: Abstract, [0014]-[0015], [0018]-[0019], [0022]-[0023], [0027]-[0028], [0049], and FIG. 1-4: The unmanned vehicle mounted water cannon may include an hydraulic pump for taking energy from the hydraulic fluid circuit of the drive means to manoeuvre the nozzle relative to the body and Hoffman: [0029], [0043]: the UAV includes actuators either controlled by its own internal computer, or by the airborne or land-based control systems which cause maneuvering forces to be applied to the UAV, such as with movable control surfaces, controllable fluid jets, controls to a parachute or parasol device or other suitable means, and FIG. 2-3).

As to claim 17, Haviland, Nakagawaa, Maibach, Diba, Piccolo and Hoffman disclose the limitations of claim 16 further comprising the fire suppression system as claimed in claim 16, wherein, in the fire following and suppression mode, the unmanned vehicle is configured for travelling along a fire front of the fire (Hoffman: [0009], [0025], [0028], [0034], [0037], [0041], [0044], and FIG. 1-3 and FIG. 2-3).

As to claim 18, Haviland, Nakagawaa, Maibach, Diba, Piccolo and Hoffman disclose the limitations of claim 17 further comprising the fire suppression system as claimed in claim 17, wherein, in the fire following and suppression mode, the unmanned vehicle is configured for communicating with a further unmanned vehicle such that the unmanned vehicle (Hoffman: [0009], [0025], [0028], [0034], [0037], [0041], [0044], and FIG. 1-3 and FIG. 2-3) except for the claimed limitations of  the further unmanned vehicle travel in opposite directions along the fire front.
However, Hoffman discloses a method for controlling operations of an unmanned vehicle travelling to a desired position over an anticipated fire path of a fire (Hoffman: [0009], [0025], [0028], [0034], [0037], [0041], [0044], and FIG. 1-3 and FIG. 2-3: The UAV is guided and controlled to a desired position over the fire area 10, such as directly over a fire or an anticipated fire path of the fire 10, and selectively and controllably releases the fire extinguishing or retardant material 18).
Therefore, in view of teachings by Haviland, Nakagawaa, Maibach, Diba, Piccolo and Hoffman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to selectively to try to control operation of the vehicle control of Haviland, Nakagawaa, Maibach, Diba, and Piccolo to include the unmanned vehicle and the further unmanned vehicle travel in opposite directions along the fire front, as suggested by Hoffman. The motivation for this is to control operations of unmanned vehicle corresponding to a detected fire.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 19 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a fire suppression system comprising: a maintenance machine operable to travel along a roadside to perform maintenance; an unmanned ground-based vehicle; signage deployable by the unmanned ground-based vehicle to notify others of a proximate roadside maintenance, the signage automatically changeable to notify others of a proximate fire condition when the proximate fire condition is detected by the unmanned ground-based vehicle; a fire suppressant tank for storing fire suppressant in the unmanned ground- based vehicle; a data interface in the unmanned ground-based vehicle for receiving control instructions data from the maintenance machine and wherein, in use, the unmanned ground-based vehicle is configured for: autonomously trailing or leading the maintenance machine at a first distance when the maintenance machine is performing maintenance and at a second distance when the maintenance machine is no longer performing maintenance, the second distance being shorter than the first distance; sending an alert to the maintenance machine via the data interface when detecting a fire; automatically spraying the fire suppressant from the at least one jet when the unmanned ground-based vehicle detects the fire; and receiving fire suppressant control instructions from the maintenance machine.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Beaulieu, US 9,972,205 B2, discloses remote controlled mobile traffic control system and method.
Zonio et al., US 2017/0128759 A1, discloses methods and systems of applying fire retardant based on onboard sensing and decision making processes.
DeLorean, US 9,607,510 B1, discloses traffic display with viewing distance control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684